Case 3:19-cv-00144-RGJ-LLK Document 13 Filed 05/09/19 Page 1 of 2 PageID #: 53




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

STEPHEN LIVELY,

                Plaintiff,

v.                                                           AGREED ORDER DISMISSING
                                                                 WITH PREJUDICE
LIFE INSURANCE COMPANY OF NORTH
AMERICA,                                                     CASE NO. 3:19-CV-00144-RGJ

and

BAE SYSTEMS LAND & ARMAMENTS L.P.,

                Defendants.


       Upon agreement of the parties, Defendant BAE Systems Land & Armaments L.P.,

Defendant Life Insurance Company of North America, and Plaintiff, Stephen Lively, by counsel,

and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED that this action is dismissed in its entirety, with prejudice,

each party to be responsible for his, her, its, own costs.

       This is a final and appealable order, there being no just cause for delay.




         May 8, 2019
Case 3:19-cv-00144-RGJ-LLK Document 13 Filed 05/09/19 Page 2 of 2 PageID #: 54




HAVING SEEN AND AGREED:



/s/ Rob Astorino, Jr. (with permission)       /s/ Christopher E. Schaefer
Rob Astorino, Jr.                             Christopher E. Schaefer
STEIN WHATLEY ATTORNEYS PLLC                  Megan E. Diffenderfer
2525 Bardstown Road                           STOLL KEENON OGDEN PLLC
Suite 101                                     2000 PNC Plaza
Louisville, Kentucky 40205                    500 West Jefferson Street
Tel: (502) 553-4750                           Louisville, Kentucky 40202
Fax: (502) 459-2687                           Tel: (502) 333-6000
rastorino@steinwhatley.com                    Fax: (502) 333-6099
                                              christopher.schaefer@skofirm.com
Counsel for Plaintiff Stephen Lively          megan.diffenderfer@skofirm.com

                                              Counsel for Defendant BAE Systems Land &
                                              Armaments L.P.


                                              /s/ David A. Calhoun (with permission)
                                              David A. Calhoun
                                              Mitzi D. Wyrick
                                              Wyatt, Tarrant & Combs, LLP
                                              500 W. Jefferson Street, Suite 2800
                                              Louisville, Kentucky 40202
                                              Tel:   (502) 589-5235
                                              Fax: (502) 589-0309
                                              dcalhoun@wyattfirm.com
                                              mitziwyrick@wyattfirm.com

                                              Counsel for Defendant Life Insurance
                                              Company of North America




                                          2
